Citation Nr: 0401662	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  00-18 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel

INTRODUCTION

The appellant served on active duty from November 1963 to 
November 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on April 
10, 2001.  A transcript of that hearing has been associated 
with the record on appeal.


REMAND

This case is not yet ready for appellate review.  VA is 
required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2003).  The appellant was treated for 
pneumonia during his military service.  Medical records dated 
in September 1985 show that the appellant reported a history 
of bronchial asthma of approximately 30 years.  At a July 
1999 VA respiratory examination, the appellant was diagnosed 
with asthma.  Although a VA examination was conducted in July 
1999, there is no medical opinion as to whether the 
appellant's bronchial asthma was incurred in service.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The appellant should be afforded a VA 
respiratory examination by physician who 
is fluent in both Spanish and English to 
determine whether the appellant's current 
bronchial asthma is related to his 
military service.  The claims folder, 
including records of a hospitalization in 
service in 1964, the report of the 
appellant's November 1965 separation 
examination showing a normal evaluation 
of the lungs and chest and a history of 
chronic or frequent colds, private 
medical records dated in September 1995 
noting a 30 year history of bronchial 
asthma, the report of a July 1999 VA 
respiratory examination, and a December 
2000 VA treatment record noting that the 
appellant referred a history of 
respiratory difficulty since treatment of 
pneumonia in service, should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that he/she is fluent in both 
Spanish and English and that the claims 
folder has been reviewed.

The examiner should express an opinion as 
to whether the appellant has bronchial 
asthma that is "due to," "more likely 
than not due to" (likelihood greater 
than 50%), "at least as likely as not 
due to" (50%), "less likely than not 
due to" (less than 50% likelihood), or 
"not due to" the appellant's military 
service, including his treatment for 
pneumonia in 1964.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  The examiner 
should provide a complete rationale for 
any opinion provided.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




